DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of U.S. Patent No. 11,189,210, 11,436,867, 11,289,000 and copending application US 17/670,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claims of copending application/ U.S. Patents, as shown in the table 1 (summary) and table 2 (example) below.
Instant Application: 
US 11,189,210
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
10
10
11
11
12
12
13
13
1
14
15
15
16
16
17
17

18
18
19
19
20
20



Instant Application: 
US 11,189,210
Claim 1: A system for displaying an image signal, comprising: 
at least one processor coupled to at least one memory; 
a graphics processing unit (GPU); and 
a display engine; 

wherein the at least one processor, the GPU, and the display engine are in communication; 
wherein the display engine is operable for communication with at least one viewing device; 
wherein the display engine includes a raster scaler, at least one video display controller, at least one image data converter, a scaler and/or limiter, a non-linear function and/or tone curve applicator, a sampling selector, a video bus, and at least one output formatter and/or encoder;

wherein image data related to the image signal is input into the GPU; 
wherein the GPU is operable to process the image data, thereby creating rendered image data; 
wherein the rendered image data is transmitted to the display engine; 
wherein one or more of the at least one processor loads the raster scaler with framing information; 
wherein the display engine is operable to process the rendered image data, thereby creating formatted image data; and 
wherein the formatted image data is operable to be transmitted to the at least one viewing device. 

Claim 1. A system for displaying an image signal, comprising: 
at least one processor coupled to at least one memory; 
a graphics processing unit (GPU); 
a display engine; and a
at least one viewing device; 
wherein the at least one processor, the GPU, and the display engine are in network communication; 
wherein the display engine and the at least one viewing device are in network communication; 
wherein the display engine includes a raster scaler, at least one video display controller, a color channel-to-XYZ converter, a linear converter, a scaler and/or limiter, an XYZ-to-xyY converter, a non-linear function and/or tone curve applicator, a sampling selector, a video bus, and at least one output formatter and/or encoder; 
wherein image data related to the image signal is input into the GPU; 
wherein the GPU is operable to process the image data, thereby creating rendered image data; 
wherein the rendered image data is transmitted to the display engine; 
wherein one or more of the at least one processor loads the raster scaler with framing information; 
wherein the display engine is operable to process the rendered image data, thereby creating formatted image data; 
wherein the formatted image data is transmitted to the at least one viewing device; and 
wherein the at least one viewing device is operable to display the formatted image data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1).
Regarding Claim 1, Evans discloses a system for displaying an image signal ([0015]: an exemplary system for accelerated processing of color data), comprising: 
at least one processor coupled to at least one memory (Fig.4: CPU 410); 
a graphics processing unit (GPU) (Fig.4: GPU 414); and 
a display engine ([0046]: Additionally, in one embodiment, if it is desired to concatenate the matrix of the input device and the inverse matrix of the output device to avoid multiple matrix application performance hits, such processing may be performed in the GPU (as previously described), in the videoDACs (if supported), or in the MPU of a display (if supported) with minimal to no loss in fidelity (depending upon what the input profile is)); 
wherein the at least one processor, the GPU, and the display engine are in communication ([0024]: Embodiments of the present invention may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network); 
wherein the display engine is operable for communication with at least one viewing device ([0044]: remote displays); 
wherein the display engine includes ([0031]: video DAC), at least one image data converter (Fig.2 step 214: convert the input color data into an input linear space …), (Fig.4 and [0043]: With reference back to FIG. 2, once the color data has been converted to color-converted linear data by having the color matrix of the input profile and the inverse color matrix of the output profile applied thereto (whether or not concatenated with one another), the inverse or degenerated tone curve of the output profile is applied to the linear color-converted color data to convert such data into mapped color data. Such is indicated at block 222), ([0030]: As previously mentioned, embodiments of the present invention relate to methods for mapping color data (for instance, color data derived from image data or media content) from a color profile associated with a source device, e.g., an actual device such as a digital camera or a virtual device such as sRGB, to a color profile associated with an output or destination device, e.g., a monitor or other display. The terms "media content" and "image data" are utilized interchangeably herein and refer to any data or content which a user may visually perceive. By way of example only, and not limitation, media content/image data may include a photograph, a video, or anything viewable on a user's desktop (e.g., windows, borders, tiles, buttons, and the like.  A skilled person would have recognized to include a video bus in order to support video application), and at least one output formatter and/or encoder (Fig.4 and [0058]: Once the GPU 414 (or videoDACs) has processed the color data received, the mapped color data may be provided to an output component 430 capable of outputting the mapped color data to one or more desired output devices);
wherein image data related to the image signal is input into the GPU ([0058]: Once the GPU 414 (or videoDACs) has processed the color data received, …); 
wherein the GPU is operable to process the image data, thereby creating rendered image data; wherein the rendered image data is transmitted to the display engine (Fig.4: notice data is transmitted from GPU 414 to Output Component 430); 
wherein the display engine is operable to process the rendered image data, thereby creating formatted image data ([0058]: Once the GPU 414 (or videoDACs) has processed the color data received, the mapped color data may be provided to an output component 430 capable of outputting the mapped color data to one or more desired output devices); and 
wherein the formatted image data is operable to be transmitted to the at least one viewing device (Fig.4 and [0044]: In one embodiment, it may be desirable to apply the inverse matrix of the output device and/or the inverse tone curve of the output device not in the GPU but actually in the MPU of the display itself. For instance, where there are multiple displays (or remote displays), each may have a different output profile. Where this is the case, application of the inverse matrix and/or inverse tone curve of the output device in the MPU optimizes performance).
Evans fails to discloses the display engine includes a raster scaler.
However Yee discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a raster scale (Fgi.2: Raster Scaler 220 and [0051]: A raster scaler (220) scales the raster image (205) to a particular display size) to scale a raster image to a particular display size.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yee into that of Evans and to include a raster scaler to the display engine in order to properly adjust an image size to fit the display size as taught by Yee.
Evans modified by Yee fails to disclose that the display engine further includes a scaler and/or limiter and a sampling selector.
However including a scaler and/or limiter and a sampling selector had been known to a POSITA before the effective filing date of the claimed invention in the displaying field as disclosed by Botzas ([117]:  scaler 150 may perform some gamut clamping to force the RwGwBwWw coordinates into the allowable range) and Kim ([0040]: color format selector 520 selects an optimal color format among the 4:4:4, 4:2:2, and 4:2:0 formats).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas and Kim into that of Evans modified by Yee and to add above limitation in order to provide a best displaying result to users.
Evans modified by Botzas and Kim fails to further disclose wherein one or more of the at least one processor loads the raster scaler with framing information.
However Unger discloses loading a raster scaler with framing information ([0035]: One embodiment of the invention is a method of up-converting video at the display device based on tagging, comprising: (a) generating tag information for a video, wherein the tag information indicates how each frame, and optionally pixel, are to be replicated for a destination display device; (b) communicating the video and associated tag information to a destination display device; and (c) up-converting the video in response to tag information, the up-converted video having a refresh rate matching the destination display device, wherein the video and its associated tag information consume less bandwidth than the up-converted video.  Also see Fig.4 and [0090]: In FIG. 4 a generalized process of frame tagging is shown…).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Unger into that of Evan as modified and to add the limitation of wherein one or more of the at least one processor (Note Unger teaches The tagging is generated, such as during the original data capture, or at any one or more stages before delivery to the display, see [0020].  A skilled person would have known to dedicate the at least one processor to load the raster scaler in order to transmit video data along with the tag) loads the raster scaler ([0034]: One embodiment of the invention is an apparatus for up-converting video input to synthesize intermediate frames, comprising: (a) a receiver adapted for registering a video input and associated tag information indicating the manner of replicating frames for a destination display device; (b) a computer configured for processing the video input; (c) programming executable on the computer for, (c)(i) generating an intermediate raster from a tag raster, within the tag information, which contains panning information for each pixel, (c)(ii) generating pixels in response to extracting vector information from the tag raster, and (c)(iii) outputting the pixels to the drivers (e.g., row/column drivers) of the display device) with framing information in order to consume less bandwidth than the up-converted video as taught by Unger ([0035]).

Regarding Claim 9, Unger further discloses wherein the framing information includes a start of file (SOF) identifier, an end of file (EOF) identifier, a pixel count, a frame rate, HDMI information, and/or Display Port information ([0017]: To improve the effective refresh rate, and thus motion perception, display frame rates are boosted by variously synthesizing intermediate frames based on information tags along with video data in the bounding real frame).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 10, Evans discloses wherein the at least one viewing device is a display ([0044]).  The Examiner takes Official Notice that a group consisting of a smartphone, a tablet, a laptop screen, a light emitting diode (LED) display, an organic light emitting diode (OLED) display, a miniLED display, a microLED display, a liquid crystal display (LCD), a quantum dot display, a quantum nano emitting diode (QNED) device, a personal gaming device, a virtual reality (VR) device and/or an augmented reality (AR) device, an LED wall, a wearable display, and at least one projector as recited in Claim 10 had been available before the effective filing date of the claimed invention.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans to add the limitation of wherein the at least one viewing device is selected from a group consisting of a smartphone, a tablet, a laptop screen, a light emitting diode (LED) display, an organic light emitting diode (OLED) display, a miniLED display, a microLED display, a liquid crystal display (LCD), a quantum dot display, a quantum nano emitting diode (QNED) device, a personal gaming device, a virtual reality (VR) device and/or an augmented reality (AR) device, an LED wall, a wearable display, and at least one projector in order to support all available display system.

Regarding Claim 11, Evans as modified discloses it had been known to a POSITA before to use RGB, XYZ or xyY data to present color image (Botzas [0002], [0048] and [0073].  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to add the limitation of wherein output of the raster scaler is RGB data, XYZ data, or xyY data in order to present color according to the standard color space.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 12, Evans discloses wherein at least one video display controller includes an XYZ video display controller and/or a red, green, and blue (RGB) video display controller ([0032]: By way of example only, if a user wishes to view media content received from a digital camera on a laptop computer monitor, the Red-Green-Blue (RGB) color combinations for every pixel on the screen must be mapped to a set of color-representative numbers that are specific to the laptop monitor to get a true and accurate color reproduction on the monitor).

Regarding Claim 13, Evans as modified further teaches or suggests wherein the at least one image data converter includes a color channel-to-XYZ data converter, a linear converter, and/or an XYZ-to-xyY converter (Botzas [0076]: The resulting matrix, denoted M2X below, provides conversion from RGBW to XYZ. The first three columns of M2X form a matrix, denoted by R2X, that converts from RGB to XYZ where RGB is the linear color space defined by the brightest red, green and blue primaries of the display.  Also see [0232]: The tables generate above are used to convert this to CIE XYZ, then converted to the CIE xyY values that the colorimeter will produce).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 14, Evans as modified teaches or suggests , wherein the at least one video display controller is operable to optimize video data for streaming and/or compression (Unger Abstract: y way of example, a frame tag comprises a repeat count and direction information upon which display refresh is based. In addition, pixel tagging can be utilized to dynamically configure the up-converter to generate pixel displacements within synthesized intermediate frames, such as based on different pixel layer representations. The data stream can utilize traditional fixed pixel lengths or variable pixel lengths to conserve additional bandwidth).  The same reason to combine as taught in Claim 1 is incorporated herein. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above, and further in view of Betts et al. (US 8,836,562 B1).
Regarding Claim 2, Evans’ invention is related to media content/image data including photograph, video or anything viewable on a user’s desktop ([0030]) and displays can be remote displays ([0044]).  Evans as modified fails to explicitly disclose wherein the formatted image data includes Serial Digital Input (SDI), DisplayPort, High-Definition Multimedia Interface (HDMI), fiber, and/or ethernet formatted data.
However Betts discloses it had been known in the field of image/video display area to include Serial Digital Input (SDI), DisplayPort, High-Definition Multimedia Interface (HDMI), fiber, and/or ethernet formatted data (col.1 lines 20-24: The invention relates generally to a direction-selectable differential high-speed serial interface with shared transmitter and receiver interface that support multiple video protocols (e.g., Display Port (DP), Digital Video Interface (DVI), High-Definition Multimedia Interface (HDMI), Low-voltage differential signaling (LVDS), and other protocols (e.g., Peripheral Component Interconnect Express (PCIe)).  Col.7 lines 14-15: a low-frequency serial data path.  col.7 line 36: a high-speed serial data stream.  Col.3 line 36: fiber optic.  Col.5 line 8 Ethernet).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Betts into that of Evans as modified and to add the limitation of wherein the formatted image data includes Serial Digital Input (SDI), DisplayPort, High-Definition Multimedia Interface (HDMI), fiber, and/or ethernet formatted data in order to conform to conventional video protocol.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above) as applied to Claim 1 above, and further in view of Sharma et al. (US 2017/0178277 A1).
Regarding Claim 3, Evans as modified fails to explicitly disclose wherein the display engine and the GPU are included on a video card.
However Sharma discloses it had been known to a POSITA before the effective filing date of the claimed invention to include wherein the display engine and the GPU are included on a video card ([0002]: a GPU can be present on a video card.  Fig.8 and [0077]: In some embodiments, graphics processor 800 includes a graphics pipeline 820, a media pipeline 830, a display engine 840, thread execution logic 850, and a render output pipeline 870).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sharma into that of Evans as modified and to include a video card to accelerate video processing. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above, and further in view of Safaee-Rad et al. (US 2017/0140556 A1).
Regarding Claim 4, Evans as modified fails to explicitly disclose wherein the GPU is included in the at least one viewing device.
However Safaee-Rad discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a GPU in the at least one viewing device ([0043]: it is understood that display device 12 may include a CPU, GPU, and/or a display processing unit).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Safaee-Rad into that of Evans as modified and to add the limitation of wherein the display engine and the GPU are included in the at least one viewing device in order to provide an all-in-one display.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above) as applied to Claim 1 above, and further in view of De (US 2017/0147516 A1) and Sharma et al. (US 2017/0178277 A1).
Regarding Claim 5, Evans as modified fails to explicitly recite wherein the GPU and the display engine are included on a video card, and wherein the video card is operable to be inserted into a computer.  However De discloses it had been known to a POSITA before the effective filing date of the claimed invention to locate a GPU on a plug-in video card ([0020]: In some examples, GPU 84 may be located on a plug-in card (e.g., a video card), in a chipset on a motherboard or on the same chip as host CPU 80). Sharma discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a display engine and GPU on a video card ([0002]: a GPU can be present on a video card.  Fig.8 and [0077]: In some embodiments, graphics processor 800 includes a graphics pipeline 820, a media pipeline 830, a display engine 840, thread execution logic 850, and a render output pipeline 870).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of De and Sharma into that of Evans as modified and to add the limitation of wherein the GPU and the display engine are included on a video card, and wherein the video card is operable to be inserted into a computer in order to enhance graphics processing capability by inserting a video card with a GPU. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above, and further in view of State et al. (US 2007/0220525 A1).
Regarding Claim 6, Evans as modified fails to explicitly disclose , wherein the GPU includes a render engine, at least one render pipeline (RP), a programmable pixel shader, a programmable vector shader, a vector array processor, a curvature engine, and/or a memory cache.
However State discloses it had been known to a POSITA that the GPU includes a render engine, at least one render pipeline (RP), a programmable pixel shader, a programmable vector shader, a vector array processor, a curvature engine, and/or a memory cache ([0013], [0217], [0178] and [0190]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of State into that of Evans as modified and to add above limitation in order to provide all known GPU functions for users to select according to their needs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above, and further in view of Borer et al. (US 2017/0006273 A1).
Regarding Claim 7, Evans fails to disclose wherein the display engine further includes a multi-column three-dimensional (3D) look-up table (LUT).  However Borer discloses it had been known that the display engine further includes a multi-column three-dimensional (3D) look-up table (LUT) ([0030]: The functions may be implemented as a 3D look up table).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Borer into that of Evans as modified and to include includes a multi-column three-dimensional (3D) look-up table (LUT) in order to avoid complicated real time computation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1) and Unger et al. (US 2010/0254452 A1) as applied to Claim 1 above, and further in view of Okada (US 4,489,349).
Regarding Claim 8, Evans as modified fails to disclose using ½ gamma function.
However, Okada disclose it had been known to a POSITA to select ½ gamma function when the APL is detected to be below 50% (col.5 lines 22-24.  Also see col.5 lines 35-41: In this embodiment, the variable correction circuit 10 is composed of a first correction circuit 11 having an input-output characteristic of γ=1/2 (i.e., a square-root circuit with an output                         
                            
                                X
                            
                        
                    ), and a second correction circuit 12 having an input-output characteristic of γ =2 (i.e., a squaring circuit with an output X2). When the input video signal SI is applied to respective inputs of each of the first and second correction circuits 11 and 12, the latter in turn provide first and second corrected video signals which are proportional to                         
                            
                                X
                            
                        
                     and X2, respectively).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Okada into that of Evans as modified and to add the limitation of wherein the non-linear function and/or tone curve applicator is operable to apply a 1/2 gamma function in order to provide a technique wherein an image on a video screen is provided with the portion of the picture of most interest having relatively high contrast as taught by Okada (col.2 lines 19-22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1), Unger et al. (US 2010/0254452 A1) and further in view of Borer et al. (US 2017/0006273 A1).
Regarding Claim 15, Claim 15 is in similar scope to the combination of Claim 1 and 7 with an additional limitation of wherein the at least one image data converter is operable to convert a native format to a non­native format.  Therefore the rejections to Claim 1 and 7 are also applied to Claim 1.  Evans discloses a color management model which can exploit a color engine (e.g., a Color Management Module (CMM)) associated with a CPU to set up an accelerated GPU color management pipeline ([0034])  so that a received media content, such as the Red-Green-Blue (RGB) color combinations for every pixel on the screen, can be mapped to a set of color-representative numbers that are specific to the laptop monitor to get a true and accurate color reproduction on the monitor ([0032]).  RGB is a native format.  Therefore Evan further teaches or suggests wherein the at least one image data converter is operable to convert a native format (RGB color) to a non­native format (true and accurate color reproduction on the monitor).

Regarding Claim 16, Evans discloses wherein the native format is red, green, and blue (RGB) data, XYZ data, multi-primary data, or xyY data ([0032]: if a user wishes to view media content received from a digital camera on a laptop computer monitor, the Red-Green-Blue (RGB) color combinations for every pixel on the screen must be mapped to a set of color-representative numbers that are specific to the laptop monitor to get a true and accurate color reproduction on the monitor).

Regarding Claim 17, Claim 17 is in similar scope to Claim 9.  Therefore the rejection to Claim 9 is also applied to Claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1), Unger et al. (US 2010/0254452 A1) in view of Sharma et al. (US 2017/0178277 A1).
Regarding Claim 18, Evans discloses a system for displaying an image signal ([0015]: an exemplary system for accelerated processing of color data), comprising: 
at least one processor coupled to at least one memory (Fig.4: CPU 410); 
at least one video card including a graphics processing unit (GPU) ([0045]: In another embodiment, application of the inverse matrix of the output device and/or the inverse tone curve of the output device may be performed in a graphics card, that is, in an additional set of chips in the graphics card called video Digital to Analog Converters (videoDACs).  [0046]: Additionally, in one embodiment, if it is desired to concatenate the matrix of the input device and the inverse matrix of the output device to avoid multiple matrix application performance hits, such processing may be performed in the GPU (as previously described), in the videoDACs (if supported), or in the MPU of a display (if supported) with minimal to no loss in fidelity (depending upon what the input profile is)).
wherein the at least one processor and the at least one video card are in communication; wherein the at least one video card is operable for communication with at least one viewing ([0044]: remote displays) device ([0024]: Embodiments of the present invention may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network)); 
wherein the display engine includes ([0031]: video DAC), at least one image data converter (Fig.2 step 214: convert the input color data into an input linear space …), (Fig.4 and [0043]: With reference back to FIG. 2, once the color data has been converted to color-converted linear data by having the color matrix of the input profile and the inverse color matrix of the output profile applied thereto (whether or not concatenated with one another), the inverse or degenerated tone curve of the output profile is applied to the linear color-converted color data to convert such data into mapped color data. Such is indicated at block 222), ([0030]: As previously mentioned, embodiments of the present invention relate to methods for mapping color data (for instance, color data derived from image data or media content) from a color profile associated with a source device, e.g., an actual device such as a digital camera or a virtual device such as sRGB, to a color profile associated with an output or destination device, e.g., a monitor or other display. The terms "media content" and "image data" are utilized interchangeably herein and refer to any data or content which a user may visually perceive. By way of example only, and not limitation, media content/image data may include a photograph, a video, or anything viewable on a user's desktop (e.g., windows, borders, tiles, buttons, and the like.  A skilled person would have recognized to include a video bus in order to support video application), and at least one output formatter and/or encoder (Fig.4 and [0058]: Once the GPU 414 (or videoDACs) has processed the color data received, the mapped color data may be provided to an output component 430 capable of outputting the mapped color data to one or more desired output devices);
wherein image data related to the image signal is input into the GPU ([0058]: Once the GPU 414 (or videoDACs) has processed the color data received, …); 
wherein the GPU is operable to process the image data, thereby creating rendered image data; wherein the rendered image data is transmitted to the display engine (Fig.4: notice data is transmitted from GPU 414 to Output Component 430); 
wherein the display engine is operable to process the rendered image data, thereby creating formatted image data ([0058]: Once the GPU 414 (or videoDACs) has processed the color data received, the mapped color data may be provided to an output component 430 capable of outputting the mapped color data to one or more desired output devices); and 
wherein the formatted image data is operable to be transmitted to the at least one viewing device (Fig.4 and [0044]: In one embodiment, it may be desirable to apply the inverse matrix of the output device and/or the inverse tone curve of the output device not in the GPU but actually in the MPU of the display itself. For instance, where there are multiple displays (or remote displays), each may have a different output profile. Where this is the case, application of the inverse matrix and/or inverse tone curve of the output device in the MPU optimizes performance).
Evans fails to discloses the display engine includes a raster scaler.
However Yee discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a raster scale (Fgi.2: Raster Scaler 220 and [0051]: A raster scaler (220) scales the raster image (205) to a particular display size) to scale a raster image to a particular display size.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yee into that of Evans and to include a raster scaler to the display engine in order to properly adjust an image size to fit the display size as taught by Yee.
Evans modified by Yee fails to disclose that the display engine further includes a scaler and/or limiter and a sampling selector.
However including a scaler and/or limiter and a sampling selector had been known to a POSITA before the effective filing date of the claimed invention in the displaying field as disclosed by Botzas ([117]:  scaler 150 may perform some gamut clamping to force the RwGwBwWw coordinates into the allowable range) and Kim ([0040]: color format selector 520 selects an optimal color format among the 4:4:4, 4:2:2, and 4:2:0 formats).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas and Kim into that of Evans modified by Yee and to add above limitation in order to provide a best displaying result to users.
Evans modified by Botzas and Kim fails to further disclose wherein one or more of the at least one processor loads the raster scaler with framing information.
However Unger discloses loading a raster scaler with framing information ([0035]: One embodiment of the invention is a method of up-converting video at the display device based on tagging, comprising: (a) generating tag information for a video, wherein the tag information indicates how each frame, and optionally pixel, are to be replicated for a destination display device; (b) communicating the video and associated tag information to a destination display device; and (c) up-converting the video in response to tag information, the up-converted video having a refresh rate matching the destination display device, wherein the video and its associated tag information consume less bandwidth than the up-converted video.  Also see Fig.4 and [0090]: In FIG. 4 a generalized process of frame tagging is shown…).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Unger into that of Evans as modified and to add the limitation of wherein one or more of the at least one processor (Note Unger teaches The tagging is generated, such as during the original data capture, or at any one or more stages before delivery to the display, see [0020].  A skilled person would have known to dedicate the at least one processor to load the raster scaler in order to transmit video data along with the tag) loads the raster scaler ([0034]: One embodiment of the invention is an apparatus for up-converting video input to synthesize intermediate frames, comprising: (a) a receiver adapted for registering a video input and associated tag information indicating the manner of replicating frames for a destination display device; (b) a computer configured for processing the video input; (c) programming executable on the computer for, (c)(i) generating an intermediate raster from a tag raster, within the tag information, which contains panning information for each pixel, (c)(ii) generating pixels in response to extracting vector information from the tag raster, and (c)(iii) outputting the pixels to the drivers (e.g., row/column drivers) of the display device) with framing information in order to consume less bandwidth than the up-converted video as taught by Unger ([0035]).
Evans as modified fails to explicitly disclose the at least one video card including a graphics processing unit (GPU) and a display engine.
However Sharma discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a video card includes a GPU and a display engine ([0002]: a GPU can be present on a video card.  Fig.8 and [0077]: In some embodiments, graphics processor 800 includes a graphics pipeline 820, a media pipeline 830, a display engine 840, thread execution logic 850, and a render output pipeline 870).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sharma into that of Evans as modified and to include a video card including a GPU and a display engine to accelerate video processing. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1), Unger et al. (US 2010/0254452 A1) in view of Sharma et al. (US 2017/0178277 A1) as applied to Claim 18 above, and further in view of Hu et al. (US 2019/0130519 A1).
Regarding Claim 19, Evans as modified fails to disclose wherein the at least one video card includes a plurality of video cards linked together.
However Hu discloses linking a plurality of video cards together had been a known method ([0003]: NVIDIA Scalable Link Interface (SLI) is a technology for linking together graphics processing units (GPUs) of multiple video card boards to employ parallel processing to produce a single video output having scaled-up graphics performance from the linked GPUs).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu into that of Evans as modified and to add the limitation of wherein the at least one video card includes a plurality of video cards linked together in order to support scaled-up graphics performance as taught by Hu.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2007/0035752 A1) in view of Yee (US  2007/0118821 A1), Botzas (US 20110148910 A1), Kim et al. (US 2011/0255608 A1), Unger et al. (US 2010/0254452 A1) in view of Sharma et al. (US 2017/0178277 A1) as applied to Claim 18 above, and further in view of De (US 2017/0147516 A1).
Regarding Claim 20, Evans as modified fails to explicitly recite wherein the at least one video card is operable to be inserted into a computer.  However De discloses it had been known to a POSITA before the effective filing date of the claimed invention to locate a GPU on a video card and inert into a connector ([0020]: In some examples, GPU 84 may be located on a plug-in card (e.g., a video card), in a chipset on a motherboard or on the same chip as host CPU 80). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of De into that of Evans as modified and to add the limitation of wherein the at least one video card is operable to be inserted into a computer in order to enhance graphics processing capability by inserting a video card with a GPU. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613